___________

                                    No. 95-1601
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *   Appeal from the United States
                                        *   District Court for the District
     v.                                 *   of South Dakota.
                                        *
Gilman Keven Keester, aka               *   [PUBLISH]
Kevin Keester,                          *
                                        *
              Appellant.                *


                                    ___________

                     Submitted:     October 17, 1995

                           Filed:   December 8, 1995
                                    ___________

Before McMILLIAN, BRIGHT and BOWMAN, Circuit Judges.

                                    ___________

PER CURIAM.


     Gilman Keven Keester appeals his nine-year sentence imposed by the
district court1 after he pleaded guilty to the voluntary manslaughter of
his former wife, in violation of 18 U.S.C. §§ 1112 and 1153.    For reversal,
Keester argues that the district court erred in refusing to grant a
reduction for acceptance of responsibility and in departing upward four
offense levels from the sentencing range recommended in the presentence
report (PSR).     We affirm the district court's judgment for the following
reasons.


     First, because the district court is in a unique position to evaluate
acceptance of responsibility, we will not disturb a district court's
decision to deny or grant the reduction unless




     1
      The Honorable Richard H. Battey, Chief Judge, United States
District Court for the District of South Dakota.
that decision is clearly erroneous.       United States v. Furlow, 980 F.2d 476,
476 (8th Cir. 1992) (en banc), cert. denied, 113 S. Ct. 2353 (1993).
Although entering a guilty plea and admitting offense conduct constitute
significant evidence of accepting responsibility, "this evidence may be
outweighed by conduct of the defendant that is inconsistent with such
acceptance of responsibility."         U.S.S.G. § 3E1.1, comment. (n.3).


      Here, the district court found that Keester inflicted serious injury
but did not secure immediate help for the victim, did not accompany the
victim to the hospital, and had an extended history of domestic abuse
against the victim.        We additionally note that (1) the victim previously
had been hospitalized due to Keester's abuse, (2) Keester previously had
failed to attend domestic abuse classes as ordered by the tribal court, (3)
Keester's mother and sister did not get the victim to the hospital until
the afternoon following the night she was beaten, and (4) Keester changed
his   story   to    law    enforcement   officials    several    times    during    the
investigation      as     additional   facts   came   to   light.        Under   these
circumstances, we conclude the district court did not clearly err in
denying the reduction.


      We likewise reject Keester's challenge to the upward departure.                A
district court may depart from the applicable guidelines range if it finds
an aggravating or mitigating circumstance not adequately considered by the
Sentencing Commission.       18 U.S.C. § 3553(b); U.S.S.G. § 5K2.0.         We review
the district court's decision to depart upward for abuse of discretion, and
will affirm the departure unless it is unreasonable.                United States v.
Passmore, 984 F.2d 933, 936 (8th Cir. 1993); United States v. Saunders, 957
F.2d 1488, 1493 (8th Cir.), cert. denied, 113 S. Ct. 256 (1992).


      Here,   the    district    court   determined   that   a   four-level      upward
departure from Keester's offense level resulted in a reasonable




                                         -2-
sentencing range.       After hearing testimony from medical personnel, the
victim's relatives, and the defendant, the district court found the victim
suffered a severe beating consisting of a series of blows which caused
internal bleeding, swelling of the brain, coma, and eventual death.     The
victim was bruised, swollen, and scratched, with reeds in her hair and dirt
covering her fingernails.       She was denied immediate medical attention,
dragged from vehicle to vehicle, and deposited at the hospital without
identification, unconscious, and so swollen as to render identification and
notice to her family impossible.     The district court concluded Keester's
conduct was unusually heinous, see U.S.S.G § 5K2.8, particularly in light
of his failure to seek prompt medical attention and his history of domestic
abuse.   We cannot say the district court abused its discretion.


     We think it is proper and appropriate for this court to affirm a
sentencing judge's exercise of discretion to depart from the     sentencing
guidelines, either upward or downward, for adequate reasons supported by
the record.    That is the case here.


     AFFIRMED.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-